• PER CURIAM.
We are of the opinion that a question of law is involved in this case which ought to be reviewed by the court of appeals. It is not entirely clear that this case belongs to the class of judgment creditors’ actions in which any leave from this court is required by the statute; but, in order to remove all doubt on the subject, we have concluded to grant the desired order. We do not think that the proper practice requires the certification of any specific questions. See 62 N. Y. Supp. 910.